EXHIBIT NO. 10.2


Option No. ___
JUHL WIND, INC.


OPTION AGREEMENT
 
THIS OPTION AGREEMENT (the “Agreement”) is entered into, effective as of
_________________ (the “Grant Date”), by Juhl Wind, Inc., a Delaware corporation
(the “Corporation”), and _________________________ (the “Optionee”).
 
R E C I T A L S
 
The Corporation has determined to provide the Optionee with an option under the
terms of the Corporation’s 2008 Incentive Compensation Plan, as amended from
time to time (the “Plan”).  The Plan requires that the grant of an option be
evidenced by a written agreement between the Corporation and the Optionee,
specifying the terms and conditions applicable to such option.  This Agreement
is intended to satisfy that requirement.  The Optionee is willing to enter into
this Agreement in consideration of the grant of the Option.  Only one Agreement
will be signed by the parties, and this Agreement as originally signed shall be
maintained with the books and records of the Corporation, with a copy of this
Agreement provided to Optionee.  Optionee has been provided a copy of the Plan
and encouraged to read the Plan in its entirety. All terms capitalized in this
Agreement but not otherwise defined herein have the respective meanings ascribed
to them under the Plan.  This Agreement is the grant agreement which constitutes
all the options to acquire shares agreed to be issued to Optionee.
 
NOW, THEREFORE, the Corporation and the Optionee covenant and agree as follows:
 
1.           GRANT OF OPTION; EXERCISABILITY CONDITIONS.
 
 
(a)
Subject to the terms of the Plan, the terms regarding “Vesting” below and the
other terms set forth below, the Corporation hereby grants to the Optionee the
option to acquire from the Corporation up to _____________________ (__________)
shares of Common Stock (each individually, a “Share”) of the Corporation at the
price of __________ Dollars ($__________) per Share (the “Option Price”; and
such option sometimes referred to as the “Option”).  This agreement is intended
to be a non-qualified option whose grant is not intended to fall within the
provisions of Code Section 422.

 
 
(b)
The Option shall be exercisable by Optionee only to the extent that it and the
Shares being purchased upon exercise shall have vested in accordance with
Section 2 below.

 
 
 

--------------------------------------------------------------------------------

 
2.           VESTING.  Options granted under the Plan shall become, subject to
the other terms referred to herein, exercisable strictly in accordance with the
following schedule:


Date Exercisable
Amount Exercisable
               





 
(a)
Notwithstanding the foregoing provisions of this Section 2, the Committee may in
its sole discretion at any time after the grant of an Option accelerate vesting
of such Option in whole or in part.



 
(b)
If the Optionee’s service as an employee or consultant of the Corporation, an
Affiliate or Subsidiary terminates for any reason, the provisions of Section
3(b) shall govern the exercisability and lapse of Optionee’s Options, and no
further vesting shall occur following the time of termination.  Optionee
acknowledges the provisions of Section 3(b) provide for certain rights in the
Corporation to purchase Shares held by Optionee, whether pursuant to Optionee’s
exercise of Option or otherwise.

 
3.           TERMINATION OF THE OPTION.
 
 
(a)
Unless earlier terminated in accordance with the provisions of the Plan, the
Option will terminate on _______________________.

 
 
(b)
Subject to the provisions of Section 2, if the Optionee’s service as an employee
or consultant of the Corporation, an Affiliate or Subsidiary terminates for any
reason, the following provisions shall govern the exercisability and lapse of
Optionee’s Options, and no further vesting shall occur following the time of
termination.  Optionee acknowledges the following provisions provide for certain
rights in the Corporation to purchase Shares held by Optionee, whether pursuant
to Optionee’s exercise of Option or otherwise.

 
 
i.
Options issued by the Corporation in favor of Optionee to acquire Shares of the
Corporation are referred to as “Options.”

 
 
ii.
In the event of termination of Optionee’s service as an employee or consultant
of the Corporation by Optionee for any reason or by Corporation with Cause (as
defined herein), any and all Options which are not vested and exercisable at the
time of termination shall immediately lapse, expire and terminate upon such
termination by Optionee or the Corporation’s provision of notice of such
termination, as the case may be.

 
 
2

--------------------------------------------------------------------------------

 
 
iii.
In the event of termination, prior to the two year anniversary of this
Agreement, of Optionee’s service as an employee or consultant of the Corporation
by Corporation with Cause, (A) any and all outstanding Options shall immediately
lapse, expire and terminate and (B) Shares which have been purchased by Optionee
pursuant to the exercise of a vested Option may be repurchased by Corporation
during the period commencing on the termination date and continuing for a period
of 6 months thereafter, at a purchase price equal to the amount paid by Optionee
to the Corporation therefor, on the terms of purchase provided in subsection v
of this Section 3b.

 
 
iv.
However, if Optionee’s service as an employee or consultant of the Corporation
hereunder is terminated following the two year anniversary of this Agreement,
whether by the Corporation with or without Cause, by Optionee for any reason, or
by reason of Optionee’s death or Permanent Disability, then any vested Options
must be exercised with the exercise price therefor paid, each within 90 days of
the date of termination, and to the extent they are not so exercised, such
unexercised and vested Options shall lapse, expire and terminate; and Shares
issued pursuant to such exercise and any other Shares of Optionee may be
repurchased by the Corporation, by notice provided during the period commencing
on the termination date and continuing for a period of 6 months thereafter, at a
purchase price equal to the Fair Market Value (as herein defined), on the terms
of purchase provided in subsection v of this Section 3b.

 
 
 
v.
The purchase price (as prescribed in accordance with the terms of this Section
3(b) in the event of a Corporation repurchase of Shares) shall be paid by
issuance of a promissory note in form reasonably provided by the Corporation,
bearing interest at the lowest applicable federal rate on the date of the
issuance of the promissory note.  Principal and interest under the note shall be
payable in equal, quarterly installments over a period of years determined by
the Corporation’s Board of Directors and not to exceed five (5) years (provided
that in the event that more than one-third (1/3) of the total shares of the
Corporation are being purchased at any time, the period attributable to any
remaining installments shall be extended so that the total installment payments
for any such shares shall be paid over a period of seven (7) years).  For
example, if installments have been paid under a note pursuant to an acquisition
of Shares of the Corporation from Optionee for three (3) years at the time the
acquisition of shares of the Corporation from another person commences, where
the total of the shares purchased from Optionee and such other person are more
than one-third of the total shares of the Corporation (if measured at the time
of commencement of purchase of shares in either instance), the remaining amounts
payable to the Optionee will be paid in equal installments over four (4) years
and the other person shall receive all installments over seven (7) years.

 
 
3

--------------------------------------------------------------------------------

 
           vi.           Certain Definitions
 
 
(I)
“Cause” shall mean Optionee’s:  (A) conviction of, or indictment for, criminal
negligence or criminal acts in the work place or conviction of a felony, (B)
violation of the Corporation’s policies or procedures that have been made known
to Optionee, or violation by Optionee on Corporation premises of any law or
material regulation, (C) breach or violation of this Agreement, (D) commission
of any act of theft, fraud, dishonesty, or falsification of any employment,
consulting or Corporation records, (E) appropriation of a business opportunity
or transaction in contravention of Optionee’s duties to the Corporation, (F) any
improper action by Optionee which has a detrimental effect on the Corporation’s
reputation or business, (G) failure to perform the duties assigned or requested
by Optionee’s superiors, or (H) negligence, incompetence or willful misconduct
by Optionee in the performance of Optionee’s duties.

 
 
(II)
“Fair Market Value” of such Shares shall mean the fair market value as
determined, as of the date of the Corporation’s election to purchase, in good
faith by the Corporation’s Board of Directors.

 
 
(III)
“Permanent Disability” shall mean the mental or physical inability to perform
satisfactorily the essential functions of Optionee’s full-time duties, with or
without a reasonable accommodation, as determined by a physician satisfactory to
the Corporation; provided, however, that any disability which continues for one
hundred and twenty (120) days (whether or not consecutive) in any twenty-four
(24) month period shall be deemed a total and permanent disability.

 
 
(c)
Subject to the provisions of Section 2 hereof, following Optionee’s termination,
and if no provision of Section 3 specifies a period within which vested options
must be exercised or that they lapse, expire and/or terminate, the vested
portion of the Option will remain in effect for a period of ninety (90) days
following such termination (but in no event later than the date specified in
paragraph 3(a) above), or, if such termination is on account of death or
Permanent Disability, for a period of one (1) year following such termination
(but in no event later than the date specified in paragraph 3(a) above) and if
such termination is on account of Permanent Disability and Optionee dies during
the one year period following termination, the later of such one year period or
three (3) months after the date of such death (but in no event later than the
date specified in paragraph 3(a) above), at the end of which period, to the
extent it has not been exercised, the Option will terminate.

 
 
4

--------------------------------------------------------------------------------

 
 
(d)
Notwithstanding any other provision of this Agreement to the contrary, whether
express or implied, the Committee may, in its sole discretion, by providing at
least 30-days prior written notice to the Participant, elect to (i) accelerate
the date of expiration of the Option to the effective date of the Change in
Control (as such term in defined in the Plan) and (ii) require that in lieu of
the exercise of the Option, the Participant be provided with a net payment as
set forth in this Section 3(d).  Any payments to be made to Participant under
this Section 3(d) shall be in an amount equal to the excess, if any, of (i) the
Fair Market Value of a share of Common Stock on the effective date of the Change
in Control over (ii) the exercise price per Share, multiplied by the number of
Shares with respect to which this Option is exercisable as of the effective date
of such Change in Control, less any required withholding taxes.  Payments under
this Section 3(d) shall be made, in the sole discretion of the Corporation, (i)
in cash, (ii) in the form of the consideration being paid to holders of Shares
in connection with such Change in Control, or (iii) any combination of the
foregoing.

 
4.           EXERCISE OF THE OPTION.  Subject to the other provisions of this
Agreement, the Option shall only be exercisable to the extent vested.  In order
to exercise the Option as to the portions of the Option which have vested, the
Optionee must do the following:
 
 
(a)
deliver to the Corporation a written notice, in the form attached as Exhibit A
hereto, specifying the number of Shares for which the Option is being exercised;

 
 
(b)
deliver to the Corporation the consideration to be paid for the Shares to be
issued upon exercise of an Option or portion thereof. The consideration may
consist of one or more of the following:  (i) cash or money order, (ii) check by
certified or official bank check or personal check, (iii) promissory note (if
permitted by the Committee of the Plan), (iv) any combination of the foregoing
methods of payment as permitted by the Committee, or (v) such other
consideration and method of payment for the issuance of Shares to the extent
permitted under applicable laws and approved by the Committee; and

 
 
(c)
execute and deliver to the Corporation any other documents reasonably required
from time to time by the Committee in order to effect compliance with the
Securities Act of 1933, as amended (the “1933 Act”), applicable state securities
laws, or any other applicable law, rule or regulation; and

 
 
(d)
to the extent applicable, execute and deliver to the Corporation any joinder or
counterpart signature page to the Corporation’s stockholder agreement
(“Stockholder Agreement”) evidencing the recipient’s agreement to abide and be
bound by the terms thereof and acknowledging and agreeing that ownership of
Shares is subject to the terms of said Stockholder Agreement.

 
 
5

--------------------------------------------------------------------------------

 
5.           DELIVERY OF SHARE CERTIFICATE.  As soon as practicable after the
Option has been duly exercised and the Optionee has complied with the provisions
of Section 4 hereof, the Corporation shall provide for the benefit of the
Optionee a certificate for the Shares for which the Option was duly exercised,
the original of which certificate shall be maintained with the books and records
of the Corporation and held for the benefit of the Optionee, with a copy thereof
provided to Optionee; provided, to the extent applicable, that Optionee shall
first be required to execute and deliver the Corporation’s form of joinder
agreement evidencing Optionee’s agreement to be bound by the provisions of the
Corporation’s Stockholder Agreement which may contain, among other things,
certain restrictions on transfer and rights of the Corporation to purchase, in
certain circumstances, the Shares held by Optionee.
 
6.           NONTRANSFERABILITY.  Options may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent and distribution and may be exercised, during the lifetime
of the Optionee for the periods prescribed herein, only by the Optionee (or in
the case of death of Optionee, by Optionee’s legal representative in accordance
herewith).  Additionally, the Shares purchased pursuant to the Options may not
be registered, and, as such, may be subject to further restrictions on transfer.
 
7.           REPRESENTATIONS AND WARRANTIES OF THE OPTIONEE.  By executing this
Agreement, the Optionee accepts the Option and represents and warrants to the
Corporation and covenants and agrees with the Corporation as follows:
 
 
(a)
The Optionee agrees to comply with and be bound by all of the provisions of the
Plan and this Agreement.  The Optionee acknowledges receipt of a copy of the
Plan, an understanding of its terms, and the opportunity to discuss those terms
with an appropriate representative of the Corporation.

 
 
(b)
The Optionee recognizes, agrees and acknowledges that no registration statement
under the 1933 Act, or under any state securities laws, has been filed with
respect to the Option or any Shares that may be acquired upon exercise of the
Option, the Corporation is not required to and has no present intention of
preparing and filing such a registration statement.  Accordingly, Shares
acquired pursuant to the Option may be required to be held indefinitely.

 
 
(c)
The Optionee represents and warrants that the Option and any Shares acquired
upon exercise of the Option will be acquired and held by the Optionee for the
Optionee’s own account, for investment purposes only, and not with a view
towards the distribution or public offering thereof nor with any present
intention of reselling or distributing the same at any particular future time.

 
 
(d)
The Optionee agrees not to sell, transfer or otherwise dispose of any Shares
that may be acquired upon exercise of the Option unless (i) there is in effect a
registration statement under the 1933 Act covering the proposed disposition and
compliance with governing state securities laws, (ii) the Optionee delivers to
the Corporation, at the Optionee’s expense, a “no-action” letter or similar
interpretative opinion, satisfactory in form and substance to the Corporation,
from the staff of each appropriate securities agency, to the effect that such
shares may be disposed of by the Optionee in the manner proposed, or (iii) the
Optionee delivers to the Corporation, at the Optionee’s expense, a legal
opinion, satisfactory in form and substance to the Corporation, of legal counsel
designated by the Optionee and satisfactory to the Corporation, to the effect
that the proposed disposition is exempt from registration under the 1933 Act and
governing state securities laws.

 
 
6

--------------------------------------------------------------------------------

 
 
(e)
The Optionee acknowledges and consents to the appearance of a restrictive
legend, referring to the transfer and other restrictions imposed by the Plan or
this Agreement and the Stockholder Agreement, on each certificate representing
Shares issued upon exercise of the Option.

 
 
(f)
The Optionee agrees not to sell, transfer or otherwise dispose of the Option or
any Shares acquired upon exercise of the Option, except as specifically
permitted by this Agreement, any applicable other agreement with the
Corporation, the Corporation’s Stockholder Agreement, and any applicable
securities laws.  Optionee acknowledges that it bears sole responsibility for
reviewing and understanding the Corporation’s Stockholder Agreement and
consulting with his or her own legal and tax advisors regarding ownership of
Shares, and the Corporation undertakes no responsibility to do so; a copy of the
relevant portions of the Corporation’s Stockholder Agreement will be provided
upon request of Optionee for review purposes during the 21 day period prior to
any vesting date subject to the Stockholder Agreement being held in strictest
confidence as Corporation confidential information, with the provisions of any
confidentiality agreement (or other agreement containing provisions regarding
Optionee’s obligations to maintain Corporation information in confidence)
between Corporation and Optionee equally applying to the Stockholder Agreement.

 
8.           NO RIGHT TO EMPLOYMENT OR ENGAGEMENT.  Nothing contained in this
Agreement shall confer or be construed to confer on the Optionee any right to
continue in the employ or service of the Corporation or interfere in any way
with the right of the Corporation to terminate the Optionee’s employment or
engagement with the Corporation at any time, with or without cause (subject,
however, to the provisions of any written employment, consulting or advisor
agreement between the Optionee and the Corporation).
 
9.           RIGHTS AS STOCKHOLDER.  The Optionee will have no rights as a
stockholder of the Corporation on account of the Option or on account of Shares
to be acquired upon exercise of the Option (but with respect to which no
certificates have been issued for the benefit of the Optionee).
 
 
7

--------------------------------------------------------------------------------

 
10.           TAX WITHHOLDING.  As a condition to the exercise of any Option,
the Optionee shall pay, or make arrangements satisfactory to the Committee for
payment to the Corporation of, all federal, state and local income, employment
and other taxes, if any, required to be withheld by the Corporation in
connection with the exercise of the Option.
 
11.           FURTHER ASSURANCES.  The Optionee agrees from time to time to
execute such additional documents as the Corporation may reasonably require in
order to effectuate the purposes of the Plan and this Agreement.
 
12.           BINDING EFFECT.  This Agreement shall bind and inure to the
benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.
 
13.           ENTIRE AGREEMENT; MODIFICATIONS.  This Agreement and the Plan
constitute the entire agreement and understanding between the Corporation and
the Optionee regarding the option granted hereunder and supersede any prior
discussions with respect to such subject matter that is not evidenced by a
written, executed and separate award agreement.  No modification of the Option
or this Agreement, or waiver of any provision of this Agreement, shall be valid
unless in writing and duly executed by the Corporation and the Optionee.  The
failure of any party to enforce any of that party’s rights against the other
party for breach of any of the terms of this Agreement shall not be construed as
a waiver of such rights as to any continued or subsequent breach.
 
14.           GOVERNING LAW.  This Agreement shall be governed by the internal
laws, and not the laws of conflict of laws, of the State of Delaware.  This
Agreement is in all respects intended by each party hereto to be deemed and
construed to have been jointly prepared by the parties and the parties hereby
expressly agree that any uncertainty or ambiguity existing herein shall not be
interpreted against either of them.
 
15.           EXCLUSIVE JURISDICTION AND VENUE.  The parties agree that the
exclusive jurisdiction and venue with respect to any claim or cause of action
arising under or relating to this Agreement shall be any State or Federal court
located within, and shall take place in, the City of Chicago, Illinois, and each
party hereto waives personal service of any and all process upon it, and
consents that all services of process be made by registered mail, directed to it
at its address as set forth herein, and service so made shall be deemed to be
completed three days following deposit in the U.S. mail with postage
prepaid.  The parties hereto each waive any objection based on forum non
conveniens and waive any objection to venue of any action instituted
hereunder.  Nothing in this paragraph shall affect the right of the parties
hereto to serve legal process in any other manner permitted by law.  All parties
hereto submit to and agree that notwithstanding the above, the Corporation may
elect, in its sole discretion, that any dispute arising under this Agreement may
be submitted to binding arbitration pursuant to the American Arbitration
Association commercial arbitration rules, and the Corporation may also elect in
its discretion, to the extent then in effect, whether the expedited rules
thereunder shall apply; and in such case the Optionee agrees to submit to such
binding arbitration in lieu of litigation in a court of law.  The Corporation
shall have the right to make such election even after the filing of an action in
a court of law, and if the Corporation so elects, then so long as the court has
not ruled on a dispositive motion, such court proceeding shall be dismissed
without prejudice.
 
 
8

--------------------------------------------------------------------------------

 
16.           PLAN CONTROLS. The Options shall be subject to and governed by the
provisions of the Plan. All determinations and interpretations of the Plan made
by the Committee shall be final and conclusive.
 
17.           ADJUSTMENTS.  In the event of any change in corporate
capitalization such as a stock split or dividend or any partial or complete
liquidation of the Corporation, such adjustment shall be made in the number and
class of Shares which may be delivered hereunder, or in the number and class of
and/or price of Shares underlying the outstanding Options, as may be determined
to be appropriate and equitable by the Committee, in its sole discretion, to
prevent dilution or enlargement of rights; provided, however, that the number of
Shares subject to any Option shall always be a whole number.
 
18.           PARTICIPANT RESPONSIBLE FOR TAXES AND PENALTIES.  To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code.  This Agreement and the Plan shall be
administered in a manner consistent with this intent, and any provision that
would cause the Agreement or the Plan to fail to satisfy Section 409A of the
Code shall have no force and effect until amended to comply with Section 409A of
the Code (which amendment may be retroactive to the extent permitted by Section
409A of the Code and may be made by the Corporation without the consent of
Optionee).  Notwithstanding the foregoing, the Corporation shall not be
obligated to guarantee any particular tax result for Optionee, including without
limitation, as relates to any income attributable to the difference, if any,
between the Option Price and the fair market value of the Option, or taxes or
penalties as may be imposed by application of Section 409A of the Code, and
Optionee shall be responsible for any taxes and penalties imposed by any taxing
authority on Optionee in connection with this Agreement.
 
19.           OPTIONEE RESPONSIBLE FOR SECTION 83(b) ELECTION.  The Optionee
understands that Section 83 of the Internal Revenue Code of 1986, as amended
(the "Code"), taxes as ordinary income the difference between the amount paid
for the Shares and the fair market value of the Shares as of the date any
restrictions on the Shares lapse.  In this context the "restriction" is based on
the vesting provisions contained herein.  In the event the Corporation has
registered its securities under the Exchange Act, "restriction" with respect to
officers, directors and 10% shareholders also means the six-month period after
purchase during which such officers, directors and 10% shareholders are subject
to suit under Section 16(b) of the Exchange Act.  The Optionee understands that
if such provision is applicable to him/her, he/she may elect to be taxed at the
time the Shares are purchased rather than when the Shares become fully vested or
six-month Section 16(b) period expires by filing an election under Section 83(b)
of the Code with the IRS within thirty (30) days from the date hereof.  Even if
the fair market value of the Shares equals the amount paid for the Shares, the
election must be made.  The Optionee understands that failure to make this
filing timely will result in the recognition of ordinary income by the Optionee
(once the Option vests or after the lapse of the six month Section 16(b) period)
on the difference between the purchase price and the fair market value of the
Shares at the time such restrictions lapse.  The Optionee further understands
that the income tax laws of Optionee’s state of residence may contain provisions
similar to Section 83.
 
OPTIONEE ACKNOWLEDGES THAT IT IS OPTIONEE'S SOLE RESPONSIBILITY AND NOT THE
CORPORATION'S TO FILE TIMELY THE ELECTION UNDER INTERNAL REVENUE CODE SECTION
83(b) AND UNDER ANY CORRESPONDING PROVISIONS OF STATE TAX LAW, EVEN IF OPTIONEE
REQUESTS THE CORPORATION OR ITS REPRESENTATIVES TO MAKE THIS FILING ON THE
OPTIONEE'S BEHALF.  OPTIONEE SHOULD CONSULT ITS OWN TAX ADVISOR AS TO THE TAX
CONSEQUENCES OF THIS AWARD.  IRS RULES AND GUIDANCE MAY CHANGE.
 
 
9

--------------------------------------------------------------------------------

 
20.           POWER OF ATTORNEY.  In the event of an election to purchase Shares
by the Corporation pursuant to the purchase rights set forth in this Agreement
or in any other agreement entered into by Corporation and Optionee, Optionee
hereby grants and appoints each director or officer of the Corporation with full
power of substitution, as his, her or its true and lawful attorney-in-fact, with
full power and authority in his, her or its name, place and stead to execute,
acknowledge, deliver, swear to, file and record at the appropriate public or
private offices such documents, instruments and conveyances as may be necessary
or appropriate to effect exercise of a duly exercised purchase right in
accordance with the terms hereof, or to acknowledge and agree to such
amendment.  The authority granted by this Section 20 is a special power of
attorney coupled with an interest, is irrevocable, and shall not be affected by
the subsequent incapacity or disability of Optionee, may be exercised by a
signature for Optionee, and shall survive the transfer by  Optionee of the whole
or any portion of his, her or its Shares.
 
21.           COMPLIANCE WITH SECTION 280G OF THE CODE.  Corporation intends
that Optionee shall not receive any excess parachute payment as defined under
Code Section 280G.  Accordingly, in the event that the amounts due hereunder and
otherwise payable to Optionee would cause the limitations under Code Section
280G(b)(2)(A)(ii) to be exceeded, then any proceeds paid hereunder on account of
a Change of Control, in the absence of an agreement to the contrary as may be
authorized by the Committee, would be reduced to an amount equal to one dollar
less than the applicable limit under Code Section
280G(b)(2)(A)(ii).  Notwithstanding the foregoing provisions of this Section 21,
such provisions shall not apply provided that Optionee shall be responsible for
and pay any and all taxes (including, without limitation, Corporation’s portion
of FICA and OASDI and other employment taxes and any tax or penalty of any
nature arising from excess parachute payments) and penalties, if any, arising
out of exercise of the Option hereunder.
 
22.           JURY WAIVER.  THE OPTIONEE AND THE CORPORATION HEREBY VOLUNTARILY,
KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE PARTIES ARISING OUT OF OR IN ANY WAY RELATED TO THIS
DOCUMENT.  THIS PROVISION IS A MATERIAL INDUCEMENT TO THE CORPORATION TO PROVIDE
THE OPTIONEE WITH THE RIGHTS DESCRIBED HEREIN.
 
23.           COMPLIANCE WITH APPLICABLE LAWS. THE CORPORATION’S OBLIGATION TO
ISSUE SHARES UPON EXERCISE OF THE OPTIONS IS EXPRESSLY CONDITIONED UPON THE
COMPLETION BY THE CORPORATION OF ANY REGISTRATION OR OTHER QUALIFICATION OF SUCH
SHARES UNDER ANY STATE AND/OR FEDERAL LAW OR RULINGS OR REGULATIONS OF ANY
GOVERNMENTAL REGULATORY BODY, OR THE MAKING OF SUCH INVESTMENT REPRESENTATIONS
OR OTHER REPRESENTATIONS AND UNDERTAKINGS BY THE OPTIONEE OR ANY PERSON ENTITLED
TO EXERCISE THE OPTION IN ORDER TO COMPLY WITH THE REQUIREMENTS OF ANY EXEMPTION
FROM ANY SUCH REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES WHICH THE
ADMINISTRATOR SHALL, IN ITS SOLE DISCRETION, DEEM NECESSARY OR ADVISABLE. SUCH
REQUIRED REPRESENTATIONS AND UNDERTAKINGS MAY INCLUDE REPRESENTATIONS AND
AGREEMENTS THAT THE OPTIONEE OR ANY PERSON ENTITLED TO EXERCISE THE OPTION (i)
IS NOT PURCHASING SUCH SHARES FOR DISTRIBUTION AND (ii) AGREES TO HAVE PLACED
UPON THE FACE AND REVERSE OF ANY CERTIFICATES A LEGEND SETTING FORTH ANY
REPRESENTATIONS AND UNDERTAKINGS WHICH HAVE BEEN GIVEN TO THE ADMINISTRATOR OR A
REFERENCE THERETO.
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


Juhl Wind, Inc.




By_____________________________
Its:_____________________________


OPTIONEE:




________________________________


NOTE: The original executed Agreement shall be held by the Corporation, with a
copy thereof provided to Optionee
 
 
11

--------------------------------------------------------------------------------

 
EXHIBIT A


FORM OF NOTICE OF EXERCISE OF OPTION
(Attachment to Option Agreement)
 
To:           Juhl Wind, Inc. (the “Corporation”)




The undersigned holds Option Number ___ (the “Option”), represented by a Option
Agreement dated effective as of ______________ (the “Agreement”), granted to the
undersigned.  The undersigned hereby exercises the Option and hereby elects to:
 
[check one box]
 
 
[ ]
Purchase ______________ Shares of the Corporation (the “Shares”), pursuant to
the Option.  This notice is accompanied by full payment of the Option Price for
the Shares in cash or by check or in another manner permitted by the Agreement.

 
 
[ ]
Surrender the right to purchase ____________ Shares upon exercise of the Option
and receive ____________ Shares by reason of a “cashless” exercise pursuant to
the Agreement if permitted by the Committee.  [THIS METHOD OF EXERCISE IS ONLY
AVAILABLE WITH ADVANCE COMMITTEE APPROVAL]

 
The undersigned has also paid, or made arrangements satisfactory to the
Corporation’s Board of Directors for payment of, all federal, state and local
taxes, if any, required to be withheld by the Corporation in connection with the
exercise of the Option.
 
The undersigned reaffirms, as of the date hereof, each of the representations,
warranties, agreements, acknowledgments and understandings of the undersigned
contained in the Agreement.
 
Date:  _____________, 20__.
__________________________________

12